Citation Nr: 0615895	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  06-07 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for amputation of the left 
great toe.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel


INTRODUCTION

The appellant had active service from September 1944 to 
November 1946.

This claim comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, that denied a claim for service connection for a 
left great toe amputation.  

In May 2006, the Board granted the appellant's motion to 
advance this appeal on the Board's docket, in accordance with 
38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  A chronic disability of the left great toe was not 
present in service or for many years after.

2.  The appellant's left great toe was amputated in August 
2002, more than fifty-five years after service and the 
disability underlying this surgery is not etiologically 
related to service.


CONCLUSION OF LAW

Entitlement to service connection for left great toe 
amputation is not established.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5102, 5103, 5103A, 5107 (West 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2005).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.

The VCAA and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
or her possession.

The record reflects that the RO has notified the appellant of 
the evidence and information needed to substantiate the 
current claim, the information he should provide to enable 
the RO to obtain evidence on his behalf, the assistance that 
VA would provide to obtain evidence and information on his 
behalf, and the evidence that the appellant should submit if 
he did not desire VA to obtain evidence on his behalf.  See, 
e.g., the letter addressed to the appellant by the RO dated 
April 12, 2005.  In this letter, the RO specifically informed 
the appellant of the current status of his claim and of the 
evidence already of record in support of that claim.  He was 
also specifically asked to submit any pertinent evidence in 
his possession that had not been previously considered.  The 
Board is satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 
2) existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

In the present appeal, the appellant was provided with 
additional notice about the type of evidence necessary to 
establish a disability rating and an effective date for the 
benefit sought on appeal.  See, e.g., the letter addressed to 
the appellant by the RO dated April 11, 2006.  In April 2006, 
the appellant notified VA that he had received this notice 
and that he had no additional information or evidence to give 
to VA to substantiate his claim at that time.  Moreover, VA 
requested and reviewed the results of a VA examination and 
the appellant's service medical records, as well as 
additional post-service VA medical records, in support of his 
claim.  The Board is unaware of any other outstanding 
evidence or information.  The Board is satisfied that the RO 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations.

VA has obtained the appellant's post-service VA medical 
records in support of his claim, and he has not identified 
any additional evidence or information which could be 
obtained to substantiate the present claim.  The Board is 
also unaware of any such outstanding evidence or information.  
In May 2006, the appellant, through his representative, 
stated that he had no other information or evidence to 
submit.  Therefore, the Board is also satisfied that the RO 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2)(as 
amended by the Veterans Benefit Act of 2002, Pub. L. No. 107-
330, §401, 116 Stat. 2820, 2832)(providing that "[i]n making 
the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error")."  
Id. at 121.

In the present case, the relevant issue was initially 
adjudicated by the RO in July 2005, after the initial VCAA 
letter was issued in April 2005.  Subsequently, additional 
notification and additional evidentiary development were 
accomplished in accordance with the VCAA.  The claim was 
thereafter last adjudicated in January 2006, prior to the 
last VCAA letter was issued in April 2006.  Nevertheless, the 
appellant indicated he had no other evidence or information 
to submit.  The Board is satisfied that the RO properly 
processed the claim following compliance with the notice 
requirements of the VCAA, the implementing regulations, and 
Pelegrini.  Any remaining procedural errors would constitute 
harmless error.  Therefore, in the Board's opinion, there is 
no prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Accordingly, the Board will address the merits of the 
appellant's claim.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131.

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

VA medical records from August 2002 show that the appellant 
underwent an amputation of his left great toe for an ulcer 
that had not healed in two and a half months and which 
ultimately became infected.  The appellant is a known 
diabetic.  In his April 2005 statement, the appellant claimed 
that this amputation was the result of an in-service incident 
when he dropped a metal base plate on his left toe and foot.  
He also admitted that he never received medical treatment 
following this incident, which is not reflected in the 
service medical records, but claimed that he had experienced 
problems with his toe since that time.  The appellant's 
service medical records show that he was treated on several 
occasions during service for an ingrown left great toenail, 
including surgical removal in both January 1945 and September 
1946.

There is no indication from the appellant's post-service 
medical records that the ulcer was the result of any injury 
in service, or that he had been treated for any toe condition 
in the almost fifty-six years between his discharge and the 
amputation.  However, they do reflect that the appellant is a 
diabetic with a history of foot ulcers both pre- and post-
amputation of his toe.  In fact, according to the April 2005 
VA examination report, the appellant reported having had no 
foot complaints until after he became a diabetic.  The VA 
examiner stated that the amputation was due to a nonhealing 
atherosclerotic ulcer with osteomyelitis, but did not relate 
the appellant's ulcer to any incident in service, even after 
he reviewed the appellant's claims file.  Furthermore, 
although the appellant was requested to supply additional 
treatment records and a nexus opinion connecting the 
amputation to his injuries in service, he has not done so.  
The Board does not dispute that the appellant dropped a heavy 
plate on his foot while in service, as he has described.  
However, the appellant is not competent to establish that 
this injury is the cause of the ulcer which led to the toe 
amputation many years later, which is a medical determination 
requiring medical expertise.  In general, lay witnesses, such 
as the appellant, are only competent to testify as to factual 
matters, such as what symptoms an individual was manifesting 
at a given time; however, issues involving medical causation 
or diagnosis require competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  There is no other medical evidence in the 
record that supports the appellant's contentions as to 
causation or nexus.  Therefore, the preponderance of the 
evidence is against the claim, and service connection for 
amputation of the left great toe is not warranted.


ORDER

Service connection for a left great toe amputation is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


